





CITATION: R. v. Bucik, 2011
      ONCA 546



DATE: 20110803



DOCKET: C50441 & C51304



COURT OF APPEAL FOR ONTARIO



Doherty, Armstrong and Epstein JJ.A.

C50441



BETWEEN



Her Majesty the Queen



Respondent



and



Mirko Bucik



Appellant

C51304

BETWEEN

Her
          Majesty the Queen

Respondent

and

Ian
          Harrington

Appellant






Catriona Verner, for the appellant, Bucik

Richard Litkowski and Emily Morton, for the appellant,
          Harrington

David Finley, for the respondent

Heard:  June 6 and 7, 2011

On appeal from the convictions on a
          charge of second degree murder returned by a jury, presided over by Justice
          G. Taylor of the Superior Court of Justice, on November 7, 2008 in Hamilton,
          Ontario.

Doherty J.A.:




I



[1]

The appellants appeal from their convictions on a charge of second degree
    murder.  Each raises several grounds of appeal.  I am satisfied that there were
    errors in the trial judges charge to the jury and that this is not a case for
    the application of the
curative proviso
.  The appeals must be allowed,
    the convictions quashed, and a new trial ordered. I will focus on the
    successful grounds of appeal.

II

[2]

This was by any measure a senseless killing.  Terry Auld and his
    girlfriend, Angela Beninger, were on a prolonged cocaine binge when at about
    6:00 a.m., Mr. Auld knocked on the door of the house rented by one of the
    appellants, Mr. Bucik.  Bucik, his roommate and Mr. Harrington, the other
    appellant, were present in the residence.  Mr. Auld asked he if could use the
    telephone.  He was told to go away and he left.

[3]

A short distance away and a short time later, Mr. Auld was accosted on
    the street by two men.  One hit Mr. Auld several times with a small sledge
    hammer and the other punched and kicked him.  Mr. Auld died as a result of a
    hard blow to the chest with a hammer like object.  The large amount of cocaine
    in his system also contributed to his death.

[4]

The Crowns case rested primarily on four evidentiary pillars. The Crown
    led evidence from three witnesses who saw all or part of the fatal beating. All
    three witnesses described two persons assaulting Mr. Auld. Their descriptions of
    the assault were however, different. One witness, the closest to the scene, saw
    one assailant wielding a hammer and the second person kicking and punching Mr.
    Auld. The second witness who saw only the end of the assault, saw one man using
    a hammer and a second man standing nearby. According to this witness, that
    second man seemed upset and did not appear to want any further involvement in
    the ongoing assault. A third witness, the furthest from the altercation, saw
    two assailants and described both as kicking and punching the victim.

[5]

The Crown also relied on the contents of a 
K.G.B.
 statement made
    to the police shortly after the homicide by Ursula Prince, Buciks landlady. In
    that statement, she told the police that Bucik had given her a detailed account
    of the events surrounding Mr. Aulds homicide. According to Princes statement,
    Bucik told her that he and Harrington had gone looking for Mr. Auld. They found
    him and assaulted him. Bucik maintained that he only kicked and punched Mr.
    Auld and did not hit Auld with the hammer. He identified Harrington as the
    co-perpetrator of the assault. Prince also testified at trial. There were
    significant differences between her trial testimony and her 
K.G.B.
 statement.
    The trial judge repeatedly told the jury that the evidence of what Prince said
    Bucik told her was not evidence against Harrington.

[6]

Thirdly, the Crown relied on the evidence of Ian Matthews, a police
    officer.  Mr. Matthews was a friend of the Harrington family.  He testified
    that about five or six days after the homicide, Harringtons father spoke to him
    and told him that his son was anxious to speak with Matthews as he was in some
    difficulty.  Harrington had spoken to Matthews on prior occasions when he was
    in trouble with the law.  Matthews spoke to Harrington the next day.  According
    to Matthews, Harrington began the conversation by indicating that he was at the
    scene of Mr. Aulds homicide.  Matthews was aware of the homicide, although he
    was not involved in the investigation.  Detective Matthews made a comment to
    Harrington referring to the use of the hammer in the homicide.  Harrington
    replied that although he was present, he was not the person who hit the victim
    with the hammer.  Matthews arranged for Harringtons surrender the next day.

[7]

The trial judge ruled that Harringtons statements to Matthews were
    voluntary. That ruling was challenged on appeal.  There is no merit to that challenge. 
    The trial judge also instructed the jury that Harringtons statements to
    Matthews were not admissible against Bucik.

[8]

Lastly, the Crown relied on certain after-the-fact conduct by both
    appellants. The trial judge told the jury that this category of evidence could
    not assist them in determining the appellants level of involvement in the
    homicide.

[9]

It was the Crowns position that after Mr. Auld left Buciks residence,
    Bucik and Harrington decided that he had come to the house intending to rob
    them. They became angry and decided to get in their car, find Mr. Auld and
    teach him a lesson. They found him nearby and roughed him up.  Shortly
    afterward, they again encountered Auld and his girlfriend on the street.  After
    assaulting the girlfriend, they turned their attention to Mr. Auld.

[10]

The Crown argued that Harrington, wielding a small sledgehammer, struck Mr.
    Auld several times, including inflicting the fatal blow to his chest.  The
    Crown further argued that Bucik participated in the assault and had kicked and
    punched Mr. Auld as he lay on the ground.  On the Crowns theory, Bucik was
    liable for second degree murder either as a co-perpetrator with Harrington or
    as an aider and abetter to Harrington.

[11]

Neither appellant testified or called a defence.

[12]

In closing submissions on behalf of Bucik, counsel conceded that Bucik
    had assaulted Mr. Auld.  Counsel argued, however, that the Crown had failed to
    prove that Bucik had the intention necessary for murder and that at most his
    client was guilty of manslaughter.  This concession was well made on the
    evidence. There was strong evidence that the car rented by Bucik was the car
    used by the persons who attacked Mr. Auld on the street. Counsels concession
    was also consistent with what the Crown alleged Bucik told Prince according to
    her 
K.G.B.
 statement.

[13]

Counsel for Harrington took the position in closing argument that
    Harrington was also at the scene of the assault, but did not engage in the
    assault in any way.  According to counsel, Harrington had remained in the car.
    This concession was based on Harringtons statement to Detective Matthews in
    which he acknowledged his presence at the scene but denied using the hammer to
    assault Mr. Auld.

[14]

The positions taken by the parties at trial made the number of persons
    in the car from which Mr. Aulds assailants emerged, a crucial factual issue.
    If there were only two persons in that car, the arithmetic made the Crowns
    case, at least as it related to the appellants involvement in the homicide, a compelling
    one. If, however, the jury was satisfied there were more than two people in the
    car, or could not decide how many persons were in the car, the appellants,
    particularly Harrington, were in a much better position.

[15]

Mr. Aulds girlfriend testified that when the vehicle first approached
    her and Mr. Auld, there were four people inside.  Two got out and roughed up
    Mr. Auld.  On the second occasion when the vehicle approached, two men exited
    the vehicle and assaulted her and then chased Mr. Auld.  She was not asked
    about the number of occupants in the vehicle at that time.

[16]

One of the witnesses who witnessed the fatal assault from a considerable
    distance testified that he saw two passengers leave the vehicle and assault Mr.
    Auld.  On his evidence, there were at least three people in the car (a driver
    plus the two exiting passengers).  The witness who was closest to the assault, witnessed
    it for the longest time, and followed the assailants vehicle, testified that
    there were only two persons in the vehicle.

III

BUCIKS APPEAL

[17]

Insofar as Bucik was concerned, his state of mind was the central, if
    not the only, live issue for the jury. The trial judge reviewed evidence
    relevant to that issue. During that review he said:

In considering this essential element, as it relates
    to Mirko Bucik, you are entitled to take into consideration the testimony of
    Ursula Prince, if you accept it, that Mirko Bucik went looking for Terry Auld
    to teach he and Andrea Beninger a lesson.  You can consider her testimony that
    Mirko Bucik told her that he gave the guy a kick while he was on the ground.
You
    can also consider Ursula Princes statement of September 18, wherein she said
    Mirko Bucik told her they were going to kill the bastard although he was not
    the one who made that remark.
[Emphasis added.]

[18]

Unfortunately, the trial judge misapprehended the evidence. According to
    Princes 
K.G.B.
 statement Bucik had told her that Harrington said
    Ill kill the bastard.  Prince did not say that Bucik used the phrase, they
    were going to kill the bastard.

[19]

The difference in the two versions of the statement was potentially of
    evidentiary significance.  On the version provided by the trial judge, the jury
    could use the statement as evidence of Buciks intention to jointly pursue and
    kill Mr. Auld.  On the evidence as actually given, the statement at its highest
    for the Crown was evidence of Buciks knowledge of Harringtons intention to
    kill Mr. Auld.  If the jury found that Bucik had that knowledge, the jury could
    infer from the fact that Bucik continued to look for and then jointly assaulted
    Mr. Auld that he intended to aid Harrington knowing Harrington intended to kill,
    or that he had entered into a common design with Harrington to kill Mr. Auld. 
    The comment, however, only had that potential probative value if Bucik understood
    Mr. Harrington to mean the comment literally.  If Bucik understood the comment only
    as an expression of Harringtons anger, it could not fix him with knowledge of
    Harringtons intention to kill, even if Harrington in fact meant the statement
    literally.

[20]

By describing the statement as they were going to kill the bastard,
    the trial judge effectively treated the statement as if it was adopted by Bucik,
    and removed Buciks understanding of what Harrington meant by the comment from
    the jurys evaluation of the evidentiary worth of the statement.  As explained
    above, that understanding was a crucial determination that had to be made
    before the evidence could inform Buciks state of mind prior to, and at the
    time of, the assault.

[21]

Because of the trial judges misapprehension of the substance of the
    comment allegedly made to Prince by Bucik, he did not explain to the jury the
    analysis needed before that statement could support an inference that Bucik had
    the
mens rea
required for murder.  The jury should have been told that
    it must first decide whether Bucik had actually made the statement to Prince.  This
    was a live issue. In her trial testimony, Prince attributed the statements to a
    third party.  Next, the jury should have been told that if it was satisfied
    that Bucik made the statement to Prince, it had to be satisfied that he used
    the word kill in making the statement.  Once again, there was conflicting evidence
    on this issue.  Finally, and most importantly, the jury could only use the
    statement as evidence that Bucik had the
mens rea
for murder if
    satisfied that he understood Harrington to literally mean the words used, as
    opposed to meaning that he wanted to assault Mr. Auld and teach him a lesson.  The
    very nature of the statement made this a live issue at trial.

[22]

The trial judges misapprehension of what Prince said Bucik told her
    Harrington had said was exacerbated by his failure to put that comment in the
    context of the rest of the comments attributed to Bucik by Prince in her 
K.G.B.
statement.  According to her statement, Bucik gave a rather detailed account of
    the events.  There were several elements of that account that gave credence to
    Buciks claim that he was not a party to murder.  For example, Bucik told Prince
    that he did not know that Harrington had a weapon while they were in the vehicle. 
    That comment, and other parts of the statement attributed to Bucik, should have
    been reviewed with the jury so that it could properly assess what Bucik
    understood Harrington to mean by his comment Ill kill the bastard.

[23]

A misstatement of a single piece of evidence in a jury instruction will usually
    not result in reversible error, particularly where there is no objection by
    counsel.  Juries are told they should rely on their own recollection of the
    evidence.  However, in this case, the misstatement involved a very important
    piece of evidence relating to what was for Bucik the determinative issue at
    trial.  The misstatement was a relatively subtle one, but nevertheless gave the
    evidence significantly more potential probative value than it in fact had.  I
    am satisfied that those features of this particular case, combined with the
    failure to put the impugned statement in the context of the exculpatory
    portions of Buciks statement to Prince, resulted in reversible error.

IV

HARRINGTONS APPEAL

[24]

Counsel for Harrington argues that the trial judge failed to properly
    explain to the jury the operation of the requirement that the Crown prove
    Harringtons guilt beyond a reasonable doubt.  She submits that the trial
    judges general instructions on reasonable doubt were adequate, but that he
    failed to relate that fundamental principle to both the exculpatory portions of
    Harringtons statement to Detective Matthews and to the eye witness evidence
    that excluded Harrington as the person wielding the hammer.  I agree with her
    submission.

[25]

The case against Harrington rested on his statement to Matthews placing
    him at the scene, the evidence that two people attacked Mr. Auld, the evidence
    that one assailant struck Mr. Auld repeatedly with a hammer while the other
    punched and kicked him, and the evidence that Bucik was the person punching and
    kicking Mr. Auld.  The Crown argued that by the process of elimination,
    Harrington must have been the person wielding the hammer.

[26]

In his defence, Harrington relied on his statement to Detective Matthews
    that he was not the person swinging the hammer and on identification evidence
    given by Crown witnesses.  That evidence not only did not identify Mr.
    Harrington as the person with the hammer, but also was, in many respects, inconsistent
    with the Crowns claim that Harrington was the person who hit Mr. Auld with the
    hammer.

[27]

Harringtons statement to Detective Matthews was obviously an important
    piece of evidence.  The Crown maintained that Harrington, wrongly believing
    that the police could connect him to the homicide, tried to protect himself by
    reaching out to the family friend, Detective Matthews, for help and that in
    doing so sought to shift the main liability for Mr. Aulds death to others by
    denying using the hammer.

[28]

The Crowns interpretation of the statement made by Harrington to
    Detective Matthews was a tenable one.  It made the credibility of the
    exculpatory portion of the statement an important consideration for the jury.

[29]

In instructing the jury on the use it could make of Harringtons
    statement to Detective Matthews, the trial judge said:

If you decide that one or both of Ian Harrington and
    Mirko Bucik made a remark that may help him in his defence, or if you cannot
    decide whether he made such a remark, you will consider that portion of the
    statement along with the rest of the evidence in deciding whether you have a
    reasonable doubt about Ian Harringtons or Mirko Buciks guilt.

You may give anything you find Ian Harrington or
    Mirko Bucik said as much or as little importance as you think it deserves in
    deciding this case.  It is for you to say.  Anything you find said by Ian
    Harrington or Mirko Bucik, however, is only part of the evidence in this case. 
    You should consider it along with and in the same way as all the other evidence.

[30]

The trial judges instructions are accurate, although they focus
    primarily on the question of whether the statement was made to Detective
    Matthews, a fact that was not really contested at trial.  However, in
    instructing the jury that it could consider the exculpatory portion of the
    statement, the trial judge did not explain to the jury how they should
    consider it.

[31]

Realistically speaking, and given the Crowns theory of the case, if the
    jury believed the exculpatory portion of the statement, it would have acquitted
    Harrington.  I have no doubt that the jury would understand that if the
    exculpatory portion was believed, Harrington should be acquitted.

[32]

However, the exculpatory portion of Harringtons statement to Detective
    Matthews had value for the defence, even if it was not believed, as long as it
    was not rejected by the jury as untrue.  It was not necessary for the jury to
    decide that the statement was true before that statement could, considered in
    the context of the entirety of the evidence, provide the evidentiary basis for a
    reasonable doubt as to whether Harrington was the person swinging the hammer.  The
    jury should have been told that the exculpatory portion of the statement had potential
    value to the defence even if it was not believed as long as it was not rejected
    by them as untrue.

[33]

The lesson from
R. v. W. (D.)
, [1991] 1 S.C.R. 742, is that
    assessments of the credibility or reliability of exculpatory evidence in a
    criminal case do not raise either/or choices, but must reflect the application
    of the burden of proof placed on the Crown to prove its case beyond a
    reasonable doubt.  An instruction to the jury to the effect that exculpatory
    evidence can be the source of a reasonable doubt even if not affirmatively
    believed is particularly important because it is arguably not the kind of
    common sense reasoning that jurors would apply in making credibility
    assessments in their day-to-day lives.

[34]

The exculpatory portion of Harringtons statement to Detective Matthews
    was potentially important to the defence.  The jury should have been told that
    unless it rejected that portion as untrue, it could consider Harringtons
    exculpatory statement in the context of the rest of the evidence when deciding
    whether the Crown had discharged its burden of proof.

[35]

The trial judge made the same mistake in failing to relate the Crowns
    obligation to prove Harringtons guilt beyond a reasonable doubt to the
    eyewitness evidence.  Much of that evidence was exculpatory.  Indeed, the Crown
    disavowed any reliance on the eyewitness evidence beyond its use as evidence
    that two persons, one with a hammer, assaulted Mr. Auld.

[36]

The evidence identifying the hammer wielder came from Mr. Aulds
    girlfriend, who was assaulted by that person immediately before the attack on
    Mr. Auld, and two persons who saw all or part of the fatal altercation.  The
    descriptions they provided of the person with the hammer were inconsistent with
    Harringtons facial features, his physical build, and his hair colour.  The
    witnesses also testified that the person with the hammer, who was wearing a
    short sleeved shirt, did not have any tattoos on his arms.  Mr. Harrington had
    tattoos on both arms.  The three witnesses also placed the hammer in the
    assailants right hand during the attack.  Mr. Harrington is left-handed.  The
    two witnesses who were shown photo line-ups that included Harringtons
    photograph indicated that he was not the person with the hammer.

[37]

As with the exculpatory portions of the statement to Detective Matthews,
    the potentially exculpatory portions of the eyewitness evidence were of no
    value to Harringtons defence if the jury rejected those portions as
    unreliable.  However, the jury did not have to accept those portions as
    reliable for that evidence to assist the defence.  Unless the jury rejected the
    exculpatory portions, they could be used by the defence to support Harringtons
    claim that the jury should have a reasonable doubt as to whether he was the
    person wielding the hammer:  see
R. v. T.L.
, 2008 ONCA 763.

[38]

The instruction was particularly significant in this case in that the
    exculpatory eyewitness evidence came from three different sources and
    demonstrated several potential significant inconsistencies between Harringtons
    description and that of the person swinging the hammer.  This evidence was
    potentially fertile ground in which to plant the seeds of a reasonable doubt.

[39]

Counsel for Harrington specifically requested an instruction relating
    the reasonable doubt requirement to the potentially exculpatory identification
    evidence.  That request adds force to the submission on appeal that Harringtons
    defence relied on that evidence.  The failure to relate the reasonable doubt
    requirement to the potentially exculpatory eyewitness identification
    constitutes reversible error in the circumstances of this case.

V

CONCLUSION

[40]

I would allow the appeals, quash the convictions and order a new trial
    on the charge of second degree murder.

RELEASED:  Aug. 3, 2011                                     Doherty
    J.A.

DD                                                                     I
    agree Robert P. Armstrong J.A.

I
    agree G. Epstein J.A.


